Citation Nr: 0821167	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for depressive 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for plantar 
fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran had active duty service from November 1976 to 
November 1979.
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Hartford Regional 
Office (R0) in Newington, Connecticut. 

In July 2006, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.

The issue of entitlement to an initial compensable rating for 
plantar fasciitis of the right foot is addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  A psychiatric disability was not present within a year of 
service discharge and is not etiologically related to 
service.  

2.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred in or aggravated 
by active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that she 
should submit any pertinent evidence in her possession, by 
letter mailed in July 2005, prior to its initial adjudication 
of the claims.  Although the veteran was not provided notice 
with respect to the disability-rating or effective-date 
element of the claims until after the claims were 
adjudicated, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for a depressive disorder or 
PTSD.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide timely notice 
with respect to those elements of the claims is no more than 
harmless error.

The Board also notes that the veteran was not afforded a VA 
examination in response to her claims.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

A claimant must show more than a current disability to 
trigger the duty to assist.   Rather, there also must be at 
least some probative suggestion of a causal connection 
between the disability and military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   However, here, the claims file contains no 
suggestion or other indication that the veteran's depression 
is associated with her active service, despite her 
unsubstantiated assertions to the contrary and there is no 
competence evidence that she has PTSD.  The evidence in this 
case is sufficient to decide the claims.  Moreover, there is 
no reasonable possibility that a VA examination would result 
in evidence to substantiate either claim.  Accordingly, the 
Board has determined that VA is not obliged to afford the 
veteran a VA examination in response to her claims. 
 
The Board also notes that the service medical records, 
personnel records, and pertinent VA medical records have been 
obtained.  Neither the veteran nor her representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims was 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).   Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.   Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.   Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App.

Analysis

Depression

Service medical records reflect that the veteran was seen on 
March 1, 1977, and again on March 4, 1977, with complaints of 
depression.  At both sessions she discussed her difficulty 
getting along with others, and her feelings of anxiety and 
irritability.  No diagnosis was rendered and the remaining 
service medical records are silent for complaints, treatment 
or diagnosis pertaining to a psychiatric disability.  At her 
expiration of term of service examination, completed in 
November 1979, her psychiatric status was clinically 
evaluated as normal.  Thus, service medical records do not 
establish the presence of a chronic psychiatric disorder.

The earliest post-service medical evidence of any psychiatric 
disability consists of the record of a VA mental psychiatric 
evaluation dated in November 2002, almost 23 years after the 
veteran's discharge from service.  It is particularly worth 
noting that during the November 2002 psychiatric evaluation 
the veteran reported that she was referred to the mental 
health clinic by her primary care physician for stress and 
pain management.  She noted difficulty with sleeping due to 
ruminating thoughts about work, increased sadness, and 
increased irritability in the workplace.  The veteran 
specifically denied a prior psychiatric history and stated 
that she had never experienced symptoms of depression and 
anxiety in the past.  Moreoever, she noted that her symptoms 
had begun two years ago as a result of a new Postmaster that 
was assigned to her office.  A December 2004 mental health 
record reveals that the veteran had desires to feel 
"unstuck" from childhood issues and recalled a sexual 
incident which involved her brother.  These records include 
no reference to any service trauma or to the presence of any 
pertinent symptoms during the veteran's period of active 
duty.  In fact, there is no post-service medical evidence 
linking the veteran's current psychiatric disorder to her 
military service.

The only evidence suggesting a correlation between the 
veteran's depressive disorder and her active service comes in 
the way of her own unsubstantiated allegations.  It is well 
established, however, that a layman without medical training, 
such as the veteran, is not competent to provide 
nexus evidence; instead, this requires medical knowledge and 
training. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  






PTSD

As a preliminary matter, the Board notes that the specific 
notice required in response to a claim for service connection 
for PTSD based on a personal assault was provided in the July 
2005 letter discussed in the VCAA section above.

In this case, the record does not show that the veteran has 
ever been diagnosed with PTSD.  The veteran contends that her 
PTSD developed while in service following two personal 
assaults.  She reported that in approximately December 1976 
or January 1977 she was attacked at knifepoint by another 
trainee after refusing her advances.  She stated that she 
reported the incident and was treated at the base hospital.  
Her treatment consisted of being administered medication.  
After taking the medication she realized she was allergic to 
it and broke out in hives.  She reported that the second 
incident occurred in August 1978 while she was attending dog 
handling school.  Her lead instructor approached her for sex 
on numerous occasions and touched her inappropriately.  After 
she informed him that she did not want a relationship with 
him, he began to write her up for not being in Air Force 
regulation.  She stated that she did not report this incident 
because she was afraid it would hinder her chance of 
advancement.

The veteran's service medical records are silent for 
treatment, complaint or diagnosis relating to PTSD.  
Additionally, there is no reference to the veteran undergoing 
treatment at the base hospital in approximately December 1976 
or January 1977 or any record of treatment for hives.  

Post-service treatment records reflect ongoing VA mental 
health treatment beginning in 2002, nearly 23 years after the 
veteran's discharge from service.  The veteran's mental 
health treatment records include diagnoses of depression, 
generalized anxiety, and dysthmia.  Nowhere in the records is 
there a competent diagnosis of PTSD. 

The record on appeal does not contain any diagnosis of PTSD.  
To the extent that the veteran contends that she has PTSD, it 
is well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In short, the competent medical evidence of record supports 
the conclusion that the veteran does not have PTSD.  In the 
absence of competent evidence of the claimed disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

As was described in the VCAA discussion above, the veteran 
has been accorded ample opportunity to provide medical 
evidence in support of her claim [i.e., evidence of a 
diagnosis of PTSD.]  Moreover, at her July 2006 hearing in 
front of the DRO, he pointed out to both the veteran and her 
representative that the medical evidence contained within the 
claims folders lacked a diagnosis of PTSD and that if such 
diagnosis or nexus opinion existed they should submit it to 
VA.  The veteran has not done so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a veteran's responsibility to support a 
claim of entitlement to VA benefits].

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's PTSD claim.  

ORDER

Entitlement to service connection for a depressive disorder 
is denied.

Entitlement to service connection for PTSD is denied.





REMAND

The record reflects that the veteran was most recently 
afforded a VA orthopedic examination to determine the degree 
of severity of her service-connected right foot disorder in 
August 2005.  During the veteran's July 2006 hearing before 
the DRO, she alleged that her right foot disorder had 
increased in severity since the last VA examination.  Given 
the reported worsening of the veteran's symptoms since her VA 
examination, the Board finds that a new VA examination is 
necessary in order to decide the veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 and Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and severity of the service-
connected right foot disorder.  The 
claims folder must be made available to 
and reviewed by the examiner.

The examiner should describe with 
specificity all symptomatology and 
functional impairment due to the plantar 
fasciitis of the veteran's right foot, 
including any functional impairment due 
to pain, incoordination, weakened 
movement, and excess fatigability, as 
well as any increase in functional 
impairment on 
repeated use or during flare ups.  To 
the extent possible, the examiner should 
distinguish the manifestations of the 
right plantar fasciitis from the 
manifestations of any other foot 
disorders present.

The rationale for all opinions expressed 
also should be provided.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Thereafter, the RO or the AMC should 
readjudicate the issue on appeal in 
light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the RO or the 
AMC should issue to the veteran and her 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


